Benning J.
dissenting.
The bill of Mr. and Mrs. Sill, asks of Fitz Herbert Heard, *313the executor of Joseph Heard, an account of the hire of two negroes, Bartley and Nat.
The bill is founded on the following item, in the will of the deceased Joseph Heard: “I give my son, Fitz Herbert Heard, in trust for Nancy Sill, two negroes, Bartley and Nat, with discretionary, that if the said Henry Sill relinquishes all claim against my estate, for lot of land, No. 30, 2d Monroe, now Pike county, which lot was given to him, not sold, and the said Nancy Sill have living children, but both of these things must happen before the said Fitz Herbert Heard is authorized to give up the Negroes Bartley and Nat to Henry Sill, but the said Fitz Herbert Heard has the discretionary, to give the said Nancy Sill, what he thinks is right, for the use of the negroes Bartley and Nat, and, at such times as she may need it, or in case she becomes a widow, then, give her up the negroes, Bartley and Nat; should the negroes never be given up to her, at her death they are to be divided between all my children.” I copy from a badly written copy, and there may be some small errors.
Does this item give to Mr. and Mrs. Sill, the right to the hire of the two negroes ?
I think, that so far as title, is concerned, the hire stands on the same footing as the corpus, and, consequently, that the hire goes with the corpus, wherever that goes.
A gift of the corpus of property, is a gift of the rent or hire, unless there is something in the conveyance to prevent it from being. This may be assumed.
To whom was the gift of the corpus of the two negroes? In my opinion, to the executor, on certain conditional and successive trusts; namely, to the executor : first, in trust for Henry Sill, on condition that, he should relinquish all claim against the testator’s estate, on account of the lot of land, and Mrs. Sill should have a living child by him; secondly, should both these events not happen, then, in trust for Mrs. Sill, on condition that she should become a widow ; thirdly, should neither the two things on which, the first condition depend*314ed, nor the one thing on which, the second depended, happen, then, in trust, for “all” of the testator’s “children.” These conditions are all precedent.
Mr. and Mrs. Sill make no claim to the corpus. I think, then, that I shall be safe in assuming, that no right to the corpus, has vested in them as yet.
The hire, then, went, along with the corpus, (say, to the executor, on these same conditions;) unless there was something in the conveyance (in the item aforesaid,) to prevent it from so doing.
Is there in the item, any thing to prevent the hire from so doing ? Nothing, I think. There is I think, nothing in the item to separate the title to the hire, from the title to the corpus. There is, it is true, something in the item, to give the executor, perhaps, a power over the hire, when there is nothing in it, to give him any power over the corpus; there is, in the item, a grant of “ discretionary,” [power,] to the executor, “to give the said Nancy Sill, what he thinks is right for the use of the negroes, Bartley and Nat, and, at such times as' she may need it;” but, 1st, the grant of a power over a thing, is not a grant of the thing, itself; 2dly, if it were, the grant of this hire would, be to the executor, and not to Mr. and Mrs. Sill, for the grant of the power, is to the executor ; at least, we may say this much, that, if the grant of this hire would be to Mr. and Mrs. Sill, it would be a grant of it, not absolute, but only on condition, that the executor should think, that she was needing it; and even then, would be a grant of only so much of it, as the executor might think, “ right.”
There is not, any thing, in the bill, to show, that Mr. and Mrs. Sill has “ need” for this hire, or, for any part of it; and if there was, there is nothing in the bill, to show, either that the executor thinks so, or, if he does, how much of the hire it is, which he “ thinks” “ right” for her.
I say, then, that the hire no more went to Mr. and Mrs. Sill, than did the corpus; but that if it did, it did so, on con*315dition that she had need for it and the executor thought that she had — events neither of which has happened.
Hence, I must further say, that, I think, that the Court below erred in .not sustaining the demurrer to the bill. In this I dissent from the Court.